           19-13895-jlg     Doc 300-1      Filed 07/13/20 Entered 07/13/20 15:48:33               Exhibit A
                                                    Pg 1 of 1

John Dellaportas

From:                            Andrew R. Kurland <AKurland@kasowitz.com>
Sent:                            Sunday, June 28, 2020 12:24 PM
To:                              'Geron, Yann'; John Dellaportas; Beth Khinchuk; Michael Paul Bowen; Rocco A. Cavaliere
Cc:                              Thomas A. Pitta; 'Frank Oswald'; Jared Borriello; Litos, Jeannette; Eric D. Herschmann;
                                 Santucci, Nicole N.
Subject:                         RE: Genger--Sagi's deposition date and time


As stated previously, KBT does not agree that there will be only one deposition of Sagi Genger and TPR Investment
Associates, Inc. Those depositions were noticed by us (and others) separately, and we are treating them separately.




From: Geron, Yann [mailto:ygeron@reitlerlaw.com]
Sent: Sunday, June 28, 2020 7:12 AM
To: John Dellaportas <JDellaportas@EMMETMARVIN.COM>; Andrew R. Kurland <AKurland@kasowitz.com>; Beth
Khinchuk <BKHINCHUK@EMMETMARVIN.COM>; Michael Paul Bowen <MBowen@kasowitz.com>; Rocco A. Cavaliere
<rcavaliere@tarterkrinsky.com>
Cc: Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>; 'Frank Oswald' <frankoswald@teamtogut.com>; Jared Borriello
<jborriello@teamtogut.com>; Litos, Jeannette <Jlitos@reitlerlaw.com>; Eric D. Herschmann
<EHerschmann@kasowitz.com>; Santucci, Nicole N. <nsantucci@reitlerlaw.com>
Subject: Genger--Sagi's deposition date and time

Late on Friday, we received a link from Mr. Dellaportas comprising the purported document production from
Sagi and Dalia. Leaving aside whether that production is responsive or adequate, we need to confirm the date
and time for Sagi's deposition. The date originally discussed (and I believe agreed) was June 30 for 7 hours of
testimony. However, the Court has set a discovery conference on June 30, 2020, starting at 3:00 p.m. Eastern,
which will not allow us to complete Sagi's deposition on that date. Therefore, I am looking to confirm with the
parties that (i) Sagi's deposition will be conducted on June 30, 2020, between 9:00 a.m. and 2:45 p.m. Eastern,
and (ii) will be continued on July 1, 2020, starting at 9:00 a.m. Please advise.

Also, Judge Garrity directed the parties to come up with a consensual revised schedule on the motion to
dismiss in light of the multiple pending discovery issues. Other than Mr. Cavaliere's email and Mr. Pitta's
response, I do not believe I saw any suggested dates from anyone. I believe Judge Garrity expects us to
appear on June 30th with a consensual revised schedule. Please provide some proposed dates.

Yann

Yann Geron
Reitler Kailas & Rosenblatt LLC
885 Third Avenue, 20th Floor
New York, NY 10022
O: 212-209-3092
C: 914-582-6965
http://www.reitlerlaw.com/people/yann-geron
Email: ygeron@reitlerlaw.com


                                                           1
